EXHIBIT 99.1 AVX Corporation Announces First Quarter Results MYRTLE BEACH, S.C. (BUSINESS WIRE) July 26, 2007 AVX Corporation (NYSE:AVX) Quarter highlights: · Revenue up 4.6%, or $16.8 million, to $383.2 million compared to the same quarter last year. · Gross profit improved to 19.5% compared to the previous quarter. · Operating profit improved to $44.2 million compared to the previous quarter. · Earnings per share of $0.23, up from $0.21 in the same quarter last year. · Dividends of $6.9 million, or $0.04 per share, paid during the first quarter of fiscal 2008. · Cash and cash equivalents and short and long-term investments in securities increased $24 million to $992.4 million. Chief Executive Officer and President, John Gilbertson stated, "The sales increase this quarter reflects the fifth consecutive quarter of sequential sales growth. The sales increase in the current quarter indicates that end market growth and demand for new products is healthy.We saw a positive book to bill during each month of the quarter and this is a strong indicator for the balance of the year.” Sales increased over the previous quarter and over the same quarter last year. Net sales improved to $383.2 million for the quarter ended June 30, 2007 compared to net sales of $366.4 million for the quarter ended June 30, 2006. This was an increase of $16.8 million, or 4.6%, from last year and also represents an increase over the March quarter. Net income for the quarter improved $3.0 million, or 8.1%, to $39.2 million, or $0.23 per diluted share, compared to net income of $36.2 million, or $0.21 per diluted share, for the quarter ended June 30, 2006. John Gilbertson went on to state, “The continuing growth in our Advanced Products Group will be further enhanced by the acquisition of American Technical Ceramics Corp. (“ATC”) that we announced on June 18, 2007. ATC shareholder and regulatory approvals are in process. We expect this acquisition to be completed in early October and are looking forward to the addition of ATC’s premier brand to our Advanced Products Group.” Cash and cash equivalents and short and long-term investments in securities increased $24.0 million during the June quarter and totaled $992.4 million at June 30, 2007. During the quarter $6.9 million of dividends to stockholders were paid. AVX, headquartered in Myrtle Beach, South Carolina, is a leading manufacturer and supplier of a broad line of passive electronic components and related products. Please visit our website at www.avx.com. AVX CORPORATION Consolidated Condensed Statements of Income (unaudited) (in thousands, except per share data) Three Months Ended June 30 2006 2007 Net sales $ 366,408 $ 383,158 Cost of sales 291,081 308,433 Gross profit 75,327 74,725 Selling, general & admin. expense 28,374 30,568 Profit from operations 46,953 44,157 Other income 6,725 10,996 Income before income taxes 53,678 55,153 Provision for taxes 17,445 15,994 Net income $ 36,233 $ 39,159 Basic income per share $ 0.21 $ 0.23 Diluted income per share $ 0.21 $ 0.23 Weighted average common shares outstanding: Basic 172,281 171,797 Diluted 173,096 172,587 AVX CORPORATION Consolidated Condensed Balance Sheets (unaudited) (in thousands) March 31, June 30, 2007 2007 Assets Cash and cash equivalents $ 684,382 $ 763,384 Short-term investments in securities 145,000 130,000 Accounts receivable, net 196,165 199,678 Inventories 330,141 335,530 Other current assets 65,707 67,343 Total current assets 1,421,395 1,495,935 Long-term investments in securities 139,000 99,000 Property, plant and equipment, net 243,873 245,167 Other assets 95,268 95,679 TOTAL ASSETS $ 1,899,536 $ 1,935,781 Liabilities and Stockholders' Equity Accounts payable $ 126,689 $ 119,205 Income taxes payable and accrued expenses 80,671 78,773 Total current liabilities 207,360 197,978 Other liabilities 56,897 58,401 TOTAL LIABILITIES 264,257 256,379 TOTAL STOCKHOLDERS' EQUITY 1,635,279 1,679,402 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 1,899,536 $ 1,935,781 Contact: AVX Corporation, Myrtle Beach Kurt Cummings, 843-946-0691 finance@avxus.com
